840 F.2d 778
Myra Holladay SIMS and Florida Import and ComplianceAssociation, Plaintiffs-Appellees,v.STATE OF FLORIDA, DEPARTMENT OF HIGHWAY SAFETY AND MOTORVEHICLES, Defendant-Appellant.
No. 86-3055.
United States Court of Appeals,Eleventh Circuit.
March 1, 1988.

Eric J. Taylor, Asst. Atty. Gen., Dept. of Legal Affairs, Tallahassee, Fla., for defendant-appellant.
Williams C. Owen, Carlton, Fields, Ward, Emmanuel, Smith & Cutler, P.A., George N. Meros, Tallahassee, Fla., for amicus:  Florida Auto. Dealers Assoc.
Susan Greco Tuttle, Moffitt, Hart & Miller, Tampa, Fla., for amicus:  Import Auto. Dealers of Florida, Inc.
Edward T. O'Donnell, Mershon, Sawyer, Johnston, Dunwoody & Cole, Miami, Fla., for amicus:  Mercedes-Benz of North America, Inc.
Robert P. Smith, Jr., Tallahassee, Fla., for plaintiffs-appellees.
Appeal from the United States District Court for the Northern District of Florida;  William Stafford, Judge.


1
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING IN BANC


2
(Opinion December 2, 1987, 11th Cir., 1987, 832 F.2d 1558)


3
Before RONEY, Chief Judge, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, and EDMONDSON, Circuit Judges*.

BY THE COURT:

4
A member of this court in active service having requested a poll on the application for rehearing in banc and a majority of the judges of this court in active service having voted in favor of granting a rehearing in banc,


5
IT IS ORDERED that the above cause shall be reheard by this court in banc with oral argument during the week of June 6, 1988, on a date hereafter to be fixed.  The clerk will specify a briefing schedule for the filing of in banc briefs.  The previous panel's opinion is hereby VACATED.



*
 Judge Clark is recused and will not participate in this decision